UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4318
RODRICUS LAMONT BRIGHT,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-01-292)

                      Submitted: August 28, 2002

                      Decided: September 24, 2002

  Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Angela H.
Miller, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                      UNITED STATES v. BRIGHT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Rodricus Lamont Bright appeals his conviction for being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (2000).
Bright argues that there was insufficient evidence for a jury to find
that he dropped a firearm recovered near where he was apprehended
and arrested by police officers. Finding no error, we affirm.

   Bright contends that the gun actually belonged to Courtney Melvin,
a person who may have been in the area, Few Gardens, at the time
Bright was arrested. In reviewing a sufficiency of the evidence claim,
we will sustain a guilty verdict if there is substantial evidence, taking
the view most favorable to the government, to support the finding of
guilt. Glasser v. United States, 315 U.S. 60, 80 (1942); United States
v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). Furthermore,
"determinations of credibility are within the sole province of the [fact
finder] and are not susceptible to judicial review." Burgos, 94 F.3d at
863 (internal quotation omitted).

   We conclude, construing the evidence in the light most favorable
to the Government, that there was sufficient evidence to find that
Bright possessed the gun. Bright was wearing a bright multi-colored
shirt, and Investigator York testified that he never lost sight of Bright
during the chase and that both he and Investigator Vickers saw him
drop an object, which York thought was a gun, in the exact spot
where a gun was recovered.

   Bright’s witnesses placed Courtney Melvin at Few Gardens on the
day of the arrests. Tiffany Keech testified that Melvin was showing
off a gun earlier in the day. Lonzell Bostic testified that Courtney
Melvin was in the group of men who ran when the arrest team moved
in on them. Bostic admitted that Melvin was not wearing a multi-
colored shirt, and that Bright was wearing a bright orange shirt. We
                       UNITED STATES v. BRIGHT                       3
conclude that the final determination rests upon the jury’s credibility
determination that the officers observed Bright, and not Melvin, drop
the object that was later recovered and found to be a gun. Therefore,
this court may not disturb the factual finding. See Burgos, 94 F.3d at
863.

   We therefore affirm the judgment order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED